Case 2:20-bk-11846-BB   Doc 1 Filed 02/20/20 Entered 02/20/20 12:02:36   Desc
                         Main Document    Page 1 of 5
Case 2:20-bk-11846-BB   Doc 1 Filed 02/20/20 Entered 02/20/20 12:02:36   Desc
                         Main Document    Page 2 of 5
Case 2:20-bk-11846-BB   Doc 1 Filed 02/20/20 Entered 02/20/20 12:02:36   Desc
                         Main Document    Page 3 of 5
Case 2:20-bk-11846-BB   Doc 1 Filed 02/20/20 Entered 02/20/20 12:02:36   Desc
                         Main Document    Page 4 of 5
Case 2:20-bk-11846-BB   Doc 1 Filed 02/20/20 Entered 02/20/20 12:02:36   Desc
                         Main Document    Page 5 of 5
